              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:19-cr-00101-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                 ORDER
                                )
                                )
GINGER LYNN CUNNINGHAM,         )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s Motion to Defer

Report Date [Doc. 34].

      The Defendant is currently scheduled to report to the Federal Bureau

of Prisons (BOP) on August 25, 2020. The Defendant moves the Court to

defer her report date in light of the pending COVID-19 pandemic, the number

of cases at the BOP facility at which she is to report, and her increased

susceptibility to complications if she were to contract the virus. [Doc. 34].

The Government opposes the Defendant’s request. For good cause shown,

the Court will grant the Defendant’s motion and defer the Defendant’s

reporting date for a period of sixty (60) days.




     Case 1:19-cr-00101-MR-WCM Document 35 Filed 08/21/20 Page 1 of 2
      IT IS, THEREFORE, ORDERED that the Defendant’s Motion to Defer

Report Date [Doc. 34] is GRANTED, and the deadline for the Defendant to

report to the Federal Bureau of Prisons is EXTENDED to at least October

24, 2020.

      The Clerk is directed to provide a copy of this Order to counsel for the

Government, counsel for the Defendant, the United States Marshals Service,

and the appropriate official at the Bureau of Prisons.

      IT IS SO ORDERED.
                           Signed: August 21, 2020




                                          2



     Case 1:19-cr-00101-MR-WCM Document 35 Filed 08/21/20 Page 2 of 2
